While I agree that appellees were entitled to a presumption of the validity of appellant Karen Dryden's signature under R.C.1303.36(A), I note that appellees were not content to rely on Karen Dryden's failure to specifically deny the genuineness of her signature "in the pleadings." Appellees propounded a request for admissions which asked if she executed the note. Her answer to the request for admissions denied doing so. Because the answers to the requests for admissions were not timely filed, the trial court did not have to consider them, i.e., the requests were deemed admitted.
Civ.R. 56(C) indicates that the court shall consider "written admissions" in ruling on a summary judgment motion. I see no reason why denials to requests for admissions should not fall within that category of summary judgment evidence. See,e.g., 6 Moore, Federal Practice (1988), Paragraph 56.11[6], at 56-144, stating that "[a] party may rely upon his answers to an adversary's request for admission, as well as upon the adversary's admissions, to support or oppose a motion for summary judgment." Where the movant is not content to rely on the presumption of R.C. 1303.36(A), but instead raises the factual issue of the authenticity of a signature by a request for admissions, an answer denying execution of the questioned document is sufficient to withstand summary judgment. I view this as being akin to proceeding to trial without objection on a claim or defense that has not been pled. Had the answers been timely filed, the presumption would have been rebutted and they would have to proceed to trial. Since that did not happen, I concur in judgment. *Page 716